Case 4:19-cv-03359 Document 35 Filed on 07/29/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 29, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        PATRICK CHARLES,              §   CIVIL ACTION NO.
                  Plaintiff,          §   4:19-cv-03359
                                      §
                                      §
               vs.                    §   JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        CALIBER HOME                  §
        LOANS and US TRUST            §
        NA, TRUSTEE, LSF9 AS          §
        MASTER                        §
        PARTICIPATION                 §
        TRUST,                        §
                   Defendant.         §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

            Before the Court is the Memorandum and Recommendation
       signed by the Magistrate Judge on July 13, 2020. Dkt 34. He there
       denied a motion for default judgment by Plaintiff Patrick Charles.
       Dkt 12. He also granted a motion to dismiss all claims by
       Defendants Caliber Home Loans and US Bank Trust NA,
       Trustee, LSF9 as Master Participation Trust. Dkt 10. In doing so,
       the Magistrate Judge converted the motion to dismiss into one
       for summary judgment. Dkt 34 at 3.
            No party filed any objection. In such posture the Court need
       only determine whether clear error appears on the face of the
       record in order to accept the Memorandum and
       Recommendation. See Guillory v PPG Industries Inc, 434 F3d 303,
       308 (5th Cir 2005), citing Douglass v United Services Automobile
       Association, 79 F3d 1415, 1420 (5th Cir 1996); see also FRCP 72(b)
       Advisory Comm Note (1983).
Case 4:19-cv-03359 Document 35 Filed on 07/29/20 in TXSD Page 2 of 2




           The Court has reviewed the pleadings, the record, and the
       applicable law. No clear error appears in the Memorandum and
       Recommendation.
           The Memorandum and Recommendation is ADOPTED as the
       Memorandum and Order of this Court. Dkt 34.
           The motion for default judgment is DENIED. Dkt 12.
           The motion to dismiss as converted into a motion for
       summary judgment is GRANTED. Dkt 10.
           The claims against Caliber Home Loans and US Bank Trust
       NA, Trustee, LSF9 as Master Participation Trust are DISMISSED
       WITH PREJUDICE.
           SO ORDERED.


           Signed on July 29, 2020, at Houston, Texas.



                                  Hon. Charles Eskridge
                                  United States District Judge




                                     2
